Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1796-9
                         1606 Filed
                               Filed 12/18/20
                                     01/22/21 Entered
                                              Entered 12/18/20
                                                      01/22/21 17:56:15
                                                               16:43:17 Page
                                                                        Page 11 of
                                                                                of 427




  PACHULSKI STANG ZIEHL & JONES LLP                                                                SE9
  Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
  Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
  Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
  10100 Santa Monica Blvd., 13th Floor
  Los Angeles, CA 90067
  Telephone: (310) 277-6910
  Facsimile: (310) 201-0760

  HAYWARD & ASSOCIATES PLLC
  Melissa S. Hayward
  Texas Bar No. 24044908
  MHayward@HaywardFirm.com
  Zachery Z. Annable
  Texas Bar No. 24053075
  ZAnnable@HaywardFirm.com
  10501 N. Central Expy, Ste. 106
  Dallas, TX 75231
  Tel: (972) 755-7100
  Fax: (972) 755-7110

  Counsel for the Debtor and Debtor-in-Possession

                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

                                                               )
  In re:                                                       )   Chapter 11
                                                               )
  HIGHLAND CAPITAL MANAGEMENT, L.P., 1                         )   Case No. 19-34054-sgj11
                                                               )
                                   Debtor.                     )
                                                               )


              DEBTOR’S NOTICE OF FILING OF PLAN SUPPLEMENT TO THE
              FIFTH AMENDED PLAN OF REORGANIZATION OF HIGHLAND
                           CAPITAL MANAGEMENT, L.P.

           PLEASE TAKE NOTICE that Highland Capital Management, L.P., the above-

  captioned debtor and debtor-in-possession (the “Debtor”), filed the Debtor’s Notice of Filing of

  1
    The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
  address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.



  DOCS_NY:41792.2 36027/002
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1796-9
                         1606 Filed
                               Filed 12/18/20
                                     01/22/21 Entered
                                              Entered 12/18/20
                                                      01/22/21 17:56:15
                                                               16:43:17 Page
                                                                        Page 22 of
                                                                                of 427




  Supplement to Third Amended Plan of Reorganization of Highland Capital Management, L.P.,

  on November 13, 2020 [Docket No. 1389] (the “Initial Supplement”). The Initial Supplement

  included Exhibits A-H to the Third Amended Plan of Reorganization of Highland Capital

  Management, L.P., dated November 13, 2020 [Docket No. 1383] (the “Third Amended Plan”).

          PLEASE TAKE NOTICE that on November 24, 2020, the Debtor filed the Fifth

  Amended Plan of Reorganization of Highland Capital Management, L.P. [Docket No. 1472] (the

  “Plan”).

          PLEASE TAKE NOTICE that Exhibits A-H to the Third Amended Plan are Exhibits

  A-H to the Plan (as such exhibits may be amended as set forth herein).

          PLEASE TAKE NOTICE that the Debtor hereby files the documents included herewith

  as Exhibits I-K (collectively, the “Plan Supplement”) supplementing the Plan.

                   Exhibit I:   Schedule of Contracts and Leases to Be Assumed

                   Exhibit J:   Amended Form of Senior Employee Stipulation

                   Exhibit K:   Redline of Form of Senior Employee Stipulation

          PLEASE TAKE FURTHER NOTICE that the Debtor anticipates filing amended

  versions of certain of the Exhibits to the Plan, including amendments to the Form of Claimant

  Trust Agreement (Exhibit A) and the Form of Litigation Sub-Trust Agreement (Exhibit D).

          PLEASE TAKE FURTHER NOTICE that this Notice of Filing of Plan Supplement to

  the Fifth Amended Plan of Reorganization of Highland Capital Management, L.P. (the “Notice

  of Plan Supplement”) is being served on parties-in-interest without the Plan Supplement

  attached. Any party-in-interest wishing to obtain copies of the Plan or the Plan Supplement may

  do so by (i) contacting the Debtor’s Solicitation Agent, KCC, at (i) 1-877-573-3984 (toll free) or

  1-310-751-1829 (if international) or by email at HighlandInfo@kccllc.com, or (ii) viewing such



                                                  2
  DOCS_NY:41792.2 36027/002
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1796-9
                         1606 Filed
                               Filed 12/18/20
                                     01/22/21 Entered
                                              Entered 12/18/20
                                                      01/22/21 17:56:15
                                                               16:43:17 Page
                                                                        Page 33 of
                                                                                of 427




  documents by accessing them online at https://kccllc.net/HCMLP. The documents are also

  available on the Court’s website: www.txnb.uscourts.gov. Please note that a PACER password

  and login are needed to access documents on the Court’s website.

                         [REMAINDER OF PAGE INTENTIONALLY BLANK]




                                                3
  DOCS_NY:41792.2 36027/002
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1796-9
                         1606 Filed
                               Filed 12/18/20
                                     01/22/21 Entered
                                              Entered 12/18/20
                                                      01/22/21 17:56:15
                                                               16:43:17 Page
                                                                        Page 44 of
                                                                                of 427




   Dated: December 18, 2020.           PACHULSKI STANG ZIEHL & JONES LLP

                                       Jeffrey N. Pomerantz (CA Bar No.143717)
                                       Ira D. Kharasch (CA Bar No. 109084)
                                       Gregory V. Demo (NY Bar No. 5371992)
                                       10100 Santa Monica Boulevard, 13th Floor
                                       Los Angeles, CA 90067
                                       Telephone: (310) 277-6910
                                       Facsimile: (310) 201-0760
                                       Email: jpomerantz@pszjlaw.com
                                       ikharasch@pszjlaw.com
                                       gdemo@pszjlaw.com

                                       -and-

                                       HAYWARD & ASSOCIATES PLLC

                                       /s/ Zachery Z. Annable
                                       Melissa S. Hayward
                                       Texas Bar No. 24044908
                                       Zachery Z. Annable
                                       Texas Bar No. 24053075
                                       ZAnnable@HaywardFirm.com
                                       10501 N. Central Expy, Ste. 106
                                       Dallas, Texas 75231
                                       Tel: (972) 755-7100
                                       Fax: (972) 755-7110

                                       Counsel for the Debtor and Debtor-in-Possession




                                          4
  DOCS_NY:41792.2 36027/002
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                   Doc1796-9
                       1606-1Filed
                             Filed01/22/21
                                   12/18/20 Entered
                                            Entered01/22/21
                                                    12/18/2016:43:17
                                                             17:56:15 Page
                                                                      Page51of
                                                                             of27
                                                                                4




                                 EXHIBIT I
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                   Doc1796-9
                       1606-1Filed
                             Filed01/22/21
                                   12/18/20 Entered
                                            Entered01/22/21
                                                    12/18/2016:43:17
                                                             17:56:15 Page
                                                                      Page62of
                                                                             of27
                                                                                4




                              Schedule of Contracts and Leases to Be Assumed

  1.      Advisory Services Agreement, dated November 21, 2011, effective June 20, 2011, by and
          between Carey International, Inc., and Highland Capital Management, L.P.
  2.      Amended and Restated Advisory Services Agreement, dated March 4, 2013, by and
          between Trussway Holdings, Inc., and Highland Capital Management, L.P.
  3.      Reference Portfolio Management Agreement, dated March 4, 2004, by and between
          Highland Capital Management, L.P., and Citibank N.A.
  4.      Advisory Services Agreement, dated May 25, 2011, by and between CCS Medical, Inc.,
          and Highland Capital Management, L.P.
  5.      Amended and Restated Advisory Services Agreement, dated February 28, 2013, by and
          between Cornerstone Healthcare Group Holding, Inc., and Highland Capital
          Management, L.P.
  6.      Prime Brokerage Agreement by and between Jefferies LLC and Highland Capital
          Management, L.P., dated May 24, 2013.
  7.      Amended and Restated Shared Services Agreement, dated August 21, 2015, by and
          between Highland Capital Management, L.P., and Falcon E&P Opportunities GP, LLC.
  8.      Amended and Restated Administrative Services Agreement, effective as of August 21,
          2015, by and between Highland Capital Management, L.P., and Petrocap Partners II GP,
          LLC.
  9.      Office Lease, between Crescent Investors, L.P., and Highland Capital Management, L.P.
  10.     Paylocity Corporation Services Agreement, between Highland Capital Management,
          L.P., and Paylocity Corporation, dated November 19, 2012.
  11.     Electronic Trading Services Agreement, between SunTrust Robinson Humphrey Inc., and
          Highland Capital Management, L.P., dated February 6, 2019.
  12.     Letter Agreement, between FTI Consulting, Inc., and Highland Capital Management,
          L.P., dated November 19, 2018.
  13.     Administrative Services Agreement, dated January 1, 2018, between Highland Capital
          Management, L.P., and Liberty Life Assurance Company of Boston.
  14.     Electronic Communications: Customer Authorization & Indemnification, between
          Highland Capital Management, L.P., and The Bank of New York Mellon Corporation,
          dated August 9, 2016.
  15.     Letter Agreement, dated August 9, 2016, Electronic Access Terms and Conditions, by
          and between The Bank of New York Mellon Trust Company, N.A., and Highland Capital
          Management, L.P.
  16.     Shared Services Agreement by and between Highland HCF Advisor, Ltd., and Highland
          Capital Management, L.P., dated effective October 27, 2017.
  17.     Sub-Advisory Agreement, by and between Highland HCF Advisors, Ltd., and Highland
          Capital Management, dated effective October 27, 2017.



  DOCS_NY:41790.1 36027/002
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                   Doc1796-9
                       1606-1Filed
                             Filed01/22/21
                                   12/18/20 Entered
                                            Entered01/22/21
                                                    12/18/2016:43:17
                                                             17:56:15 Page
                                                                      Page73of
                                                                             of27
                                                                                4




  18.     Collateral Management Agreement, dated November 2, 2006, by and between Highland
          Credit Opportunities CDO Ltd. and Highland Capital Management, L.P.
  19.     Management Agreement, dated November 15, 2007, between Highland Restoration
          Capital Partners, L.P., Highland Restoration Capital Partners Offshore, L.P., Highland
          Restoration Capital Partners Master L.P., Highland Restoration Capital Partners GP,
          LLC, and Highland Capital Management, L.P.
  20.     Investment Management Agreement, between Highland Capital Multi-Strategy Fund,
          L.P., and Highland Capital Management, L.P., dated July 31, 2006.
  21.     Investment Management Agreement, between Highland Capital Multi-Strategy Master
          Fund, L.P., and Highland Capital Management, L.P., dated July 31, 2006.
  22.     Management Agreement, dated August 22, 2007, between and among Highland Capital
          Management, L.P., and Walkers Fund Services Limited, as trustee of Highland Credit
          Opportunities Japanese Unit Trust.
  23.     Third Amended and Restated Investment Management Agreement, by and among
          Highland Multi Strategy Credit Fund, Ltd., Highland Multi Strategy Credit Fund, L.P.,
          and Highland Capital Management, L.P., dated November 1, 2013.
  24.     Investment Management Agreement, dated March 31, 2015, by and among Highland
          Select Equity Master Fund, L.P., Highland Select Equity Fund GP, L.P., and Highland
          Capital Management, L.P.
  25.     Amended and Restated Investment Management Agreement, dated February 27, 2017, by
          and among Highland Prometheus Master Fund L.P., Highland Prometheus Feeder Fund I,
          L.P., Highland Prometheus Feeder Fund II, L.P., Highland SunBridge GP, LLC, and
          Highland Capital Management, L.P.
  26.     Servicing Agreement, dated December 20, 2007, by and among Greenbriar CLO, Ltd.,
          and Highland Capital Management, L.P.
  27.     Investment Management Agreement, dated November 1, 2007, by and between Longhorn
          Credit Funding, LLC, and Highland Capital Management, L.P. (as amended)
  28.     Reference Portfolio Management Agreement, dated August 1, 2016, by and between
          Highland Capital Management, L.P., and Valhalla CLO, Ltd.
  29.     Collateral Servicing Agreement, dated December 20, 2006, by and among Highland Park
          CDO I, Ltd., and Highland Capital Management, L.P.
  30.     Portfolio Management Agreement, dated March 15, 2005, by and among Southfork CLO
          Ltd., and Highland Capital Management, L.P.
  31.     Amended and Restated Portfolio Management Agreement, dated November 30, 2005, by
          and among Jaspar CLO Ltd., and Highland Capital Management, L.P.
  32.     Servicing Agreement, dated May 31, 2007, by and among Westchester CLO, Ltd., and
          Highland Capital Management, L.P.
  33.     Servicing Agreement, dated May 10, 2006, by and among Rockwall CDO Ltd. and
          Highland Capital Management, L.P. (as amended)



  DOCS_NY:41790.1 36027/002                     2
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                   Doc1796-9
                       1606-1Filed
                             Filed01/22/21
                                   12/18/20 Entered
                                            Entered01/22/21
                                                    12/18/2016:43:17
                                                             17:56:15 Page
                                                                      Page84of
                                                                             of27
                                                                                4




  34.     Portfolio Management Agreement, dated December 8, 2005, by and between Liberty
          CLO, Ltd., and Highland Capital Management, L.P.
  35.     Servicing Agreement, dated March 27, 2008, by and among Aberdeen Loan Funding,
          Ltd., and Highland Capital Management, L.P.
  36.     Servicing Agreement, dated May 9, 2007, by and among Rockwall CDO II Ltd. and
          Highland Capital Management, L.P.
  37.     Collateral Management Agreement, by and between, Highland Loan Funding V Ltd. and
          Highland Capital Management, L.P., dated August 1, 2001.
  38.     Collateral Management Agreement, dated August 18, 1999, by and between Highland
          Legacy Limited and Highland Capital Management, L.P.
  39.     Servicing Agreement, dated November 30, 2006, by and among Grayson CLO Ltd., and
          Highland Capital Management, L.P. (as amended)
  40.     Servicing Agreement, dated October 25, 2007, by and among Stratford CLO Ltd., and
          Highland Capital Management, L.P.
  41.     Servicing Agreement, dated August 3, 2006, by and among Red River CLO Ltd., and
          Highland Capital Management, L.P. (as amended)
  42.     Servicing Agreement, dated December 21, 2006, by and among Brentwood CLO, Ltd.,
          and Highland Capital Management, L.P.
  43.     Servicing Agreement, dated March 13, 2007, by and among Eastland CLO Ltd., and
          Highland Capital Management, L.P.
  44.     Portfolio Management, Agreement, dated October 13, 2005, by and among Gleneagles
          CLO, Ltd., and Highland Capital Management, L.P.
  45.     AT&T Managed Internet Service, between Highland Capital Management, L.P. and
          AT&T Corp., dated February 24, 2015.
  46.     ViaWest, Master Service Agreement, dated October 3, 2011, between Highland Capital
          Management, L.P. and ViaWest




  DOCS_NY:41790.1 36027/002                    3
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                   Doc1796-9
                       1606-2Filed
                             Filed01/22/21
                                   12/18/20 Entered
                                            Entered01/22/21
                                                    12/18/2016:43:17
                                                             17:56:15 Page
                                                                      Page91of
                                                                             of27
                                                                                8




                                 EXHIBIT J
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1606-2
                        1796-9 Filed
                               Filed 12/18/20
                                     01/22/21 Entered
                                              Entered 12/18/20
                                                      01/22/21 17:56:15
                                                               16:43:17 Page
                                                                        Page 210ofof8
                                         27



                        SENIOR EMPLOYEE STIPULATION AND TOLLING
                      AGREEMENT EXTENDING STATUTES OF LIMITATION

         This stipulation (the “Stipulation”) is entered into as of [___________], by and between
 [EMPLOYEE NAME] (the “Senior Employee”) and Highland Capital Management, L.P. (the
 “Debtor”). The Debtor and the Senior Employee are individually referred to as a “Party” and
 collectively as the “Parties”.

                                                      RECITALS

        WHEREAS, on October 16, 2019, the Debtor filed with the United States Bankruptcy
 Court for the District of Delaware, a voluntary petition for relief under chapter 11 of the
 Bankruptcy Code, which case was subsequently transferred to the Bankruptcy Court for the
 Northern District of Texas, Dallas Division (the “Bankruptcy Court”) and captioned In re
 Highland Capital Management, L.P., Case No. 19-34054-sgj11 (the “Chapter 11 Case”):

        WHEREAS, on October 29, 2019, the U.S. Trustee appointed the official committee of
 unsecured creditors (the “Committee”) in the Chapter 11 Case;

        WHEREAS, on November 13, 2020, the Debtor filed the Third Amended Plan of
 Reorganization of Highland Capital Management, L.P. (as may be amended, supplemented, or
 otherwise modified from time to time, the “Plan”): 1

        WHEREAS, prior to and during the course of the Chapter 11 Case, the Senior Employee
 was employed by the Debtor as its [___________] and in such role provided services to the
 Debtor;

         WHEREAS, the Senior Employee is owed for his services (i) certain amounts that were
 due to be paid to the Senior Employee for the partial year of 2018 in installments due on
 February 28, 2020 and August 31, 2020; and (ii) certain amounts that were due to the Senior
 Employee in respect of the 2017 Deferred Award that vested after three years on May 31, 2020
 ((i) and (ii), collectively, the “Earned Amounts”):

      WHEREAS, the Committee objected to the Senior Employee receiving the Earned
 Amounts during the Chapter 11 Case and the Earned Amounts, although earned, was not paid;

        WHEREAS, as of the date hereof, the total Earned Amounts through and including the
 date hereof owed to the Senior Employee is $ [___________];

         WHEREAS, the Senior Employee may have other prepetition and postpetition Claims
 against the Debtor in addition to the Earned Amounts (the “Other Employee Claims”) 2:


 1
     Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan.

 2
   For the avoidance of doubt, the “Other Employee Claims” shall include all prepetition and postpetition Claims of
 the Senior Employee except for the Earned Amounts.




                                                             1
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1606-2
                        1796-9 Filed
                               Filed 12/18/20
                                     01/22/21 Entered
                                              Entered 12/18/20
                                                      01/22/21 17:56:15
                                                               16:43:17 Page
                                                                        Page 311ofof8
                                         27



       WHEREAS, the Committee has alleged that certain causes of action against the Senior
 Employee may exist, which causes of action have been retained pursuant to the Plan (the
 “Causes of Action”):

       WHEREAS, the Plan provides for the release of such Causes of Action against the Senior
 Employee (the “Employee Release”):

         WHEREAS, the Employee Release is conditioned on the Senior Employee executing this
 Stipulation on or prior to the Effective Date of the Plan and reducing his Earned Amounts as set
 forth herein;

        WHEREAS, the Plan provides for the creation of the Claimant Trust and Litigation Sub-
 Trust and the appointment of the Claimant Trust Oversight Committee (the “CTOC”) to oversee
 such entities;

         NOW, THEREFORE, in consideration of the mutual promises set forth herein, each of
 the Parties stipulates and agrees as follows:

                1.      Covenant Not to Sue. In consideration of the Senior Employee’s
 agreement to toll the statutes of limitation with respect to any Causes of Action that can be
 asserted against him and to waive a portion of the Earned Amounts otherwise due to the Senior
 Employee, the Debtor and any of its successors or assigns, including the Claimant Trust or the
 Litigation Sub-Trust (collectively, the “HCMLP Parties”) agree not to initiate or commence any
 lawsuit, action or proceeding for the purpose of prosecuting any Causes of Action against the
 Senior Employee from the date of this Stipulation until the earlier of (a) thirty calendar days after
 the Notice Date and (b) the Dissolution Date (each as defined below) (such date, the
 “Termination Date”). This Stipulation shall expire upon the Termination Date and shall
 thereafter be of no further force and effect; provided, however, that the termination of this
 Stipulation shall not affect the treatment of the Earned Amounts set forth in Section 5 hereof or
 in the Plan.

                2.      Non-Compliance: Vesting.

                        a.   As set forth in the Plan, the Senior Employee acknowledges and
 agrees that the Employee Release will be deemed null and void and of no force and effect (1) if
 there is more than one member of the CTOC who does not represent entities holding a Disputed
 or Allowed Claim (the “Independent Members”), the Claimant Trustee and the Independent
 Members by majority vote determine or (2) if there is only one Independent Member, the
 Independent Member after discussion with the Claimant Trustee, determines (in each case after
 discussing with the full CTOC) that such Employee (regardless of whether the Employee is then
 currently employed by the Debtor, the Reorganized Debtor, or the Claimant Trustee):

                               (1)     sues, attempts to sue, or threatens or works with or assists
 any entity or person to sue, attempt to sue, or threaten the Reorganized Debtor, the Claimant
 Trust, the Litigation Sub-Trust, or any of their respective employees or agents, or any Released
 Party on or in connection with any claim or cause of action arising prior to the Effective Date,

                                (2)    has taken any action that, impairs or harms the value of the



                                                  2
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1606-2
                        1796-9 Filed
                               Filed 12/18/20
                                     01/22/21 Entered
                                              Entered 12/18/20
                                                      01/22/21 17:56:15
                                                               16:43:17 Page
                                                                        Page 412ofof8
                                         27



 Claimant Trust Assets or the Reorganized Debtor Assets,

                               (3)     has violated the confidentiality provisions of Section 4
 below, or

                               (4)     (x) upon the request of the Claimant Trustee, has failed to
 provide reasonable assistance in good faith to the Claimant Trustee or the Reorganized Debtor
 with respect to (i) the monetization of the Claimant Trust Assets or Reorganized Debtor Assets,
 as applicable, or (ii) the resolution of Claims, or (y) has taken any action that impedes or
 frustrates the Claimant Trustee or the Reorganized Debtor with respect to any of the foregoing.
 If such determination under this Section 2a is made, the Claimant Trustee will deliver a notice of
 non-compliance with the Plan (the “Notice”) to the Senior Employee. Such Notice will be
 effective when deemed delivered pursuant to Section 8.h hereof (the “Notice Date”).

                        b.     Notwithstanding anything herein to the contrary, Employee
 Release will vest and all Causes of Action that may or could be brought against the Senior
 Employee will be indefeasibly released solely to the extent set forth in Article IX.D of the Plan
 so long as the Notice Date does not occur on or before the date that the Claimant Trust is
 dissolved (such date, the “Dissolution Date”).

                         c.     Notwithstanding anything to the contrary in this Stipulation or any
 other document, Senior Employee expressly reserves the right to take all actions necessary to
 pursue enforcement and payment of the Other Employee Claims, and such actions shall not
 violate the terms of this Stipulation; provided, that, for the avoidance of doubt, nothing in this
 Stipulation shall prejudice the rights of the Debtor, or any of the Debtor’s successor in interests
 under the Plan, to object to or otherwise challenge any Other Employee Claims. Additionally,
 this Agreement does not affect or impair Senior Employee’s rights, if any, to seek
 indemnification from any party, including, without limitation, the Debtor, any HCMLP Parties,
 or any other affiliates thereof nor does it affect or impair the right of the Debtor, or any of the
 Debtor’s successor in interests under the Plan, to challenge such request.

                 3.      Tolling of Statutes of Limitation. In consideration of the HCMLP Parties’
 “Covenant Not to Sue” (set forth in Section 1 hereof), the Senior Employee agrees that the
 statute of limitation applicable to any Cause of Action is hereby tolled as of, and extended from,
 the date of this Stipulation through and including the Termination Date (the “Tolling Period”).
 The Tolling Period shall be excluded from any calculation of any statute of limitations period
 applicable to any Cause of Action that may be brought by the HCMLP Parties against the Senior
 Employee. The Senior Employee acknowledges that he will be estopped from arguing that this
 Stipulation is ineffective to extend the time within which the HCMLP Parties must commence an
 action to pursue any Cause of Action.

                4.     Confidentiality. In further consideration of the HCMLP Parties’
 “Covenant Not to Sue” (set forth in Section 1 hereof), the Senior Employee agrees that, in
 addition to existing obligations to maintain all business sensitive information concerning the
 HCMLP Parties in strictest confidence, each Senior Employee further agrees to keep all
 discussions, information and observations including, but not limited to, attorney-client privileged
 or work product information (collectively “Confidential Information”) relating to the activities or




                                                 3
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1606-2
                        1796-9 Filed
                               Filed 12/18/20
                                     01/22/21 Entered
                                              Entered 12/18/20
                                                      01/22/21 17:56:15
                                                               16:43:17 Page
                                                                        Page 513ofof8
                                         27



 planned activities of the HCMLP Parties strictly confidential. Each Senior Employee covenants
 and represents that it will not discuss such Confidential Information with anyone, other than the
 Senior Employee’s personal attorney, the Claimant Trustee, or its respective representatives.

                5.      Earned Amounts.

                         a.     The Senior Employee has agreed to forfeit a percentage of his in
 consideration for the Employee Release and acknowledges that such agreement is an integral
 part of this Stipulation. The Senior Employee hereby agrees that (i) the Earned Amounts will be
 treated as an Allowed Class 7 (Convenience Claim) under the Plan and, to the extent required,
 will reduce his Earned Amounts as required to qualify for such treatment, (ii) the Senior
 Employee will receive the treatment provided to other Allowed Class 7 (Convenience Claims),
 (iii) the Earned Amounts will be further reduced by 40% (the “Reduced Amount”), and (iv) the
 Reduced Amount will be forever waived and released. Except as set forth herein, nothing herein
 will prejudice or otherwise impact any Other Employee Claim, or prevent the Senior Employee
 from prosecuting, pursuing, or enforcing any Other Employee Claim.

                         b.      For the avoidance of doubt, although the Employee Release can be
 nullified as set forth in Section 2, any such nullification will have no effect on the treatment of
 the Senior Employee’s Earned Amounts pursuant to this Section 5.

                6.      Effective Date. The Parties acknowledge and agree that this Stipulation
 and the Parties’ obligations hereunder are conditioned in all respects on the approval of the Plan
 by the Bankruptcy Court and the occurrence of the Effective Date of the Plan. If, for any reason,
 the Plan is not approved by the Bankruptcy Court or the Effective Date does not occur, this
 Stipulation will be null and void and of no force and effect.

                7.      Plan Support. The Senior Employee agrees that he will use commercially
 reasonable efforts to assist the Debtor in confirmation of the Plan and vote any Claims in favor
 of the Plan.

                8.      Miscellaneous.

                      a.      Counterparts. This Stipulation may be signed in counterparts and
 such signatures may be delivered by facsimile or other electronic means.

                     b.      Binding Effect. This Stipulation shall inure to the benefit of, and
 be binding upon, any and all successors-in-interests, assigns, and legal representatives, of any
 Party.

                       c.      Authority. Each Party to this Stipulation and each person executing
 this document on behalf of any Party to this Stipulation warrants and represents that he, she, or it
 has the power and authority to execute, deliver and perform its obligations under this Stipulation.

                     d.     Entire Agreement. This Stipulation sets forth the entire agreement
 between the Parties with respect to the subject matter hereof and supersedes all prior and
 contemporaneous written and oral agreements and discussions. This Stipulation may only be
 amended by an agreement in writing signed by the Parties.




                                                  4
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1606-2
                        1796-9 Filed
                               Filed 12/18/20
                                     01/22/21 Entered
                                              Entered 12/18/20
                                                      01/22/21 17:56:15
                                                               16:43:17 Page
                                                                        Page 614ofof8
                                         27



                        e.     No Waiver and Reservation of Rights. Except as otherwise
 provided herein, nothing in this Stipulation shall be, or deemed to be, a waiver of any rights,
 remedies, or privileges of any of the Parties. Except as otherwise provided herein, this
 Stipulation is without prejudice to any Party’s rights, privileges and remedies under applicable
 law, whether at law or in equity, and each Party hereby reserves all of such rights, privileges and
 remedies under applicable law.

                        f.      No Admission of Liability. The Parties acknowledge that there is a
 bona fide dispute with respect to the Causes of Action. Nothing in this Agreement will imply an
 admission of liability, fault or wrongdoing by the Senior Employee and the execution of this
 Agreement does not constitute an admission of liability, fault, or wrongdoing on the part of the
 Senior Employee.

                       g.     No Waiver If Breach. The Parties agree that no breach of any
 provision hereof can be waived except in writing. The waiver of a breach of any provision hereof
 shall not be deemed a waiver of any other breach of any provision hereof.

                        h.     Notice. Each notice and other communication hereunder will be in
 writing and will be sent by email and delivered or mailed by registered mail, receipt requested,
 and will be deemed to have been given on the date of its delivery, if delivered by email, and on
 the fifth full business day following the date of the mailing, if mailed to each of the Parties
 thereto at the following respective addresses or such other address as may be subsequently
 specified in writing by any Party and delivered to all other Parties pursuant to this Section:

  Senior Employee

  [___________]
  [___________]
  [___________]
  [___________]
  Email: [___________]

  With a copy to:

  Attorneys for Senior Employee

  [___________]
  [___________]
  [___________]
  [___________]
  Email: [___________]

  HCMLP

  Highland Capital Management, L.P
  [___________]
  [___________]
  Attention: James P. Seery, Jr.




                                                 5
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1606-2
                        1796-9 Filed
                               Filed 12/18/20
                                     01/22/21 Entered
                                              Entered 12/18/20
                                                      01/22/21 17:56:15
                                                               16:43:17 Page
                                                                        Page 715ofof8
                                         27



  Telephone No.: [___________]
  Email: [___________]

  With a copy to:

  Attorneys for HCMLP

  [___________]
  [___________]
  [___________]
  [___________]
  Email: [___________]

                         i.     Advice of Counsel. Each of the Parties represents that such Party
 has: (a) been adequately represented by independent legal counsel of its own choice, throughout
 all of the negotiations that preceded the execution of this Stipulation; (b) executed this
 Stipulation upon the advice of such counsel; (c) read this Stipulation, and understands and
 assents to all the terms and conditions contained herein without any reservations; and (d) had the
 opportunity to have this Stipulation and all the terms and conditions contained herein explained
 by independent counsel, who has answered any and all questions asked of such counsel, or which
 could have been asked of such counsel, including, but not limited to, with regard to the meaning
 and effect of any of the provisions of this Agreement.

                       j.      Severability. Any provision hereof which is prohibited or
 unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such
 prohibition or unenforceability without invalidating the remaining provisions hereof, and any
 such prohibition or unenforceability in any jurisdiction shall not invalidate or render
 unenforceable such provisions in another jurisdiction.

                       k.      Governing Law: Venue. The Parties agree that this Agreement will
 be governed by and will be construed according to the laws of the State of Texas without regard
 to conflict-of-law principles. Each of the Parties hereby submits to the jurisdiction of the
 Bankruptcy Court with respect to any disputes arising from or out of this Agreement.

                                     [Remainder of Page Blank]




                                                   6
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1606-2
                        1796-9 Filed
                               Filed 12/18/20
                                     01/22/21 Entered
                                              Entered 12/18/20
                                                      01/22/21 17:56:15
                                                               16:43:17 Page
                                                                        Page 816ofof8
                                         27



 IT IS HEREBY AGREED.

                                       HIGHLAND CAPITAL MANAGEMENT, L.P.

                                       By:
                                       Name:
                                       Its:

                                       SENIOR EMPLOYEE

                                       By:
                                       Name:
                                       Its:




 DOCS_NY:41454.10 36027/002
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1606-3
                         1796-9Filed
                                Filed12/18/20
                                      01/22/21 Entered
                                                Entered12/18/20
                                                        01/22/2117:56:15
                                                                 16:43:17 Page
                                                                           Page117
                                                                                 of of
                                                                                    11
                                          27



                                  EXHIBIT K
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1606-3
                         1796-9Filed
                                Filed12/18/20
                                      01/22/21 Entered
                                                Entered12/18/20
                                                        01/22/2117:56:15
                                                                 16:43:17 Page
                                                                           Page218
                                                                                 of of
                                                                                    11
                                          27




                       SENIOR EMPLOYEE STIPULATION AND TOLLING
                     AGREEMENT EXTENDING STATUTES OF LIMITATION

        This stipulation (the “Stipulation”) is entered into as of [___________], by and between
[EMPLOYEE NAME] (the “Senior Employee”) and Highland Capital Management, L.P. (the
“Debtor”). The Debtor and the Senior Employee are individually referred to as a “Party” and
collectively as the “Parties”.

                                                     RECITALS

       WHEREAS, on October 16, 2019, the Debtor filed with the United States Bankruptcy
Court for the District of Delaware, a voluntary petition for relief under chapter 11 of the
Bankruptcy Code, which case was subsequently transferred to the Bankruptcy Court for the
Northern District of Texas, Dallas Division (the “Bankruptcy Court”) and captioned In re
Highland Capital Management, L.P., Case No. 19-34054-sgj11 (the “Chapter 11 Case”);:

       WHEREAS, on October 29, 2019, the U.S. Trustee appointed the official committee of
unsecured creditors (the “Committee”) in the Chapter 11 Case;

       WHEREAS, on November 13, 2020, the Debtor filed the Third Amended Plan of
Reorganization of Highland Capital Management, L.P. (as may be amended, supplemented, or
otherwise modified from time to time, the “Plan”);:1

       WHEREAS, prior to and during the course of the Chapter 11 Case, the Senior Employee
was employed by the Debtor as its [___________] and in such role provided services to the
Debtor;

        WHEREAS, the Senior Employee was compensatedis owed for his services in part
through(i) certain deferred compensationamounts that was requiredwere due to be paid to the
Senior Employee on [_______] (the “Deferred Compensation”); for the partial year of 2018 in
installments due on February 28, 2020 and August 31, 2020; and (ii) certain amounts that were
due to the Senior Employee in respect of the 2017 Deferred Award that vested after three years
on May 31, 2020 ((i) and (ii), collectively, the “Earned Amounts”):

     WHEREAS, the Committee objected to the Senior Employee receiving the Deferred
CompensationEarned Amounts during the Chapter 11 Case and the Deferred
CompensationEarned Amounts, although earned, was not paid;

       WHEREAS, as of the date hereof, the total Deferred CompensationEarned Amounts
through and including the date hereof owed to the Senior Employee is $ [___________];

       WHEREAS, the Senior Employee may have other prepetition and postpetition Claims
against the Debtor in addition to the Deferred CompensationEarned Amounts (the “Other



1
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan.
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1606-3
                         1796-9Filed
                                Filed12/18/20
                                      01/22/21 Entered
                                                Entered12/18/20
                                                        01/22/2117:56:15
                                                                 16:43:17 Page
                                                                           Page319
                                                                                 of of
                                                                                    11
                                          27



  Employee Claims”); 2:

         WHEREAS, the Committee has alleged that certain causes of action against the Senior
  Employee may exist, which causes of action have been retained pursuant to the Plan (the “Causes
  of Action”); :

        WHEREAS, the Plan provides for the release of such Causes of Action against the Senior
  Employee (the “Employee Release”); :

          WHEREAS, the Employee Release is conditioned on the Senior Employee executing this
  Stipulation on or prior to the Effective Date of the Plan and reducing his Deferred
  CompensationEarned Amounts as set forth herein;

         WHEREAS, the Plan provides for the creation of the Claimant Trust and Litigation Sub-
  Trust and the appointment of the Claimant Trust Oversight Committee (the “CTOC”) to oversee
  such entities;

          NOW, THEREFORE, in consideration of the mutual promises set forth herein, each of
  the Parties stipulates and agrees as follows:

                  1.      Covenant Not to Sue. In consideration of the Senior Employee’s
  agreement to toll the statutes of limitation with respect to any Causes of Action that can be
  asserted against him and to waive a portion of the Deferred CompensationEarned Amounts
  otherwise due to the Senior Employee, the Debtor and any of its successors or assigns, including
  the Claimant Trust or the Litigation Sub-Trust (collectively, the “HCMLP Parties”) agree not to
  initiate or commence any lawsuit, action or proceeding for the purpose of prosecuting any Causes
  of Action against the Senior Employee from the date of this Stipulation until the earlier of (a)
  thirty calendar days after the Notice Date and (b) the Dissolution Date (each as defined below)
  (such date, the “Termination Date”). This Stipulation shall expire upon the Termination Date
  and shall thereafter be of no further force and effect; provided, however, that the termination of
  this Stipulation shall not affect the treatment of the Deferred CompensationEarned Amounts set
  forth in Section 5 hereof or in the Plan.

                      2.       Non-Compliance;: Vesting.

                         a.    As set forth in the Plan, the Senior Employee acknowledges and
  agrees that the Employee Release will be deemed null and void and of no force and effect (1) if
  there is more than one member of the CTOC who does not represent entities holding a Disputed
  or Allowed Claim (the “Independent Members”), the Claimant Trustee and the Independent
  Members by majority vote determine or (2) if there is only one Independent Member, the
  Independent Member after discussion with the Claimant Trustee, determines (in each case after
  discussing with the full CTOC) that such Employee (regardless of whether the Employee is then
  currently employed by the Debtor, the Reorganized Debtor, or the Claimant Trustee):

                                        (1)      sues, attempts to sue, or threatens or works with or assists

  2
      For the avoidance of doubt, the “Other Employee Claims” shall include all prepetition and postpetition Claims of
      the Senior Employee except for the Earned Amounts.
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1606-3
                         1796-9Filed
                                Filed12/18/20
                                      01/22/21 Entered
                                                Entered12/18/20
                                                        01/22/2117:56:15
                                                                 16:43:17 Page
                                                                           Page420
                                                                                 of of
                                                                                    11
                                          27



  any entity or person to sue, attempt to sue, or threaten the Reorganized Debtor, the Claimant
  Trust, the Litigation Sub-Trust, or any of their respective employees or agents, or any Released
  Party on or in connection with any claim or cause of action arising prior to the Effective Date,

                               (2)    has taken any action that, impairs or harms the value of the
  Claimant Trust Assets or the Reorganized Debtor Assets,

                                (3)     has violated the confidentiality provisions of Section 4
  below, or

                                (4)     (x) upon the request of the Claimant Trustee, has failed to
  provide reasonable assistance in good faith to the Claimant Trustee or the Reorganized Debtor
  with respect to (i) the monetization of the Claimant Trust Assets or Reorganized Debtor Assets,
  as applicable, or (ii) the resolution of Claims, or (y) has taken any action that impedes or
  frustrates the Claimant Trustee or the Reorganized Debtor with respect to any of the foregoing.
  If such determination under this Section 2a is made, the Claimant Trustee will deliver a notice of
  non-compliance with the Plan (the “Notice”) to the Senior Employee. Such Notice will be
  effective when deemed delivered pursuant to Section 8.h hereof (the “Notice Date”).

                         b.     Notwithstanding anything herein to the contrary, Employee
  Release will vest and all Causes of Action that may or could be brought against the Senior
  Employee will be indefeasibly released solely to the extent set forth in Article IX.D of the Plan
  so long as the Notice Date does not occur on or before the date that the Claimant Trust is
  dissolved (such date, the “Dissolution Date”).

                         c.      Notwithstanding anything to the contrary in this Stipulation or any
  other document, Senior Employee expressly reserves the right to take all actions necessary to
  pursue enforcement and payment of the Other Employee Claims, and such actions shall not
  violate the terms of this Stipulation; provided, that, for the avoidance of doubt, nothing in this
  Stipulation shall prejudice the rights of the Debtor, or any of the Debtor’s successor in interests
  under the Plan, to object to or otherwise challenge any Other Employee Claims. Additionally,
  this Agreement does not affect or impair Senior Employee’s rights, if any, to seek
  indemnification from any party, including, without limitation, the Debtor, any HCMLP Parties,
  or any other affiliates thereof nor does it affect or impair the right of the Debtor, or any of the
  Debtor’s successor in interests under the Plan, to challenge such request.

                  3.      Tolling of Statutes of Limitation. In consideration of the HCMLP Parties’
  “Covenant Not to Sue” (set forth in Section 1 hereof), the Senior Employee agrees that the statute
  of limitation applicable to any Cause of Action is hereby tolled as of, and extended from, the date
  of this Stipulation through and including the Termination Date (the “Tolling Period”). The
  Tolling Period shall be excluded from any calculation of any statute of limitations period
  applicable to any Cause of Action that may be brought by the HCMLP Parties against the Senior
  Employee. The Senior Employee acknowledges that he will be estopped from arguing that this
  Stipulation is ineffective to extend the time within which the HCMLP Parties must commence an
  action to pursue any Cause of Action.

                 4.     Confidentiality.    In further consideration of the HCMLP Parties’
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1606-3
                         1796-9Filed
                                Filed12/18/20
                                      01/22/21 Entered
                                                Entered12/18/20
                                                        01/22/2117:56:15
                                                                 16:43:17 Page
                                                                           Page521
                                                                                 of of
                                                                                    11
                                          27



  “Covenant Not to Sue” (set forth in Section 1 hereof), the Senior Employee agrees that, in
  addition to existing obligations to maintain all business sensitive information concerning the
  HCMLP Parties in strictest confidence, each Senior Employee further agrees to keep all
  discussions, information and observations including, but not limited to, attorney-client privileged
  or work product information (collectively “Confidential Information”) relating to the activities or
  planned activities of the HCMLP Parties strictly confidential. Each Senior Employee covenants
  and represents that it will not discuss such Confidential Information with anyone, other than the
  Senior Employee’s personal attorney, the Claimant Trustee, or its respective representatives.

                 5.      Deferred Compensation. Earned Amounts.

                        a.      The Senior Employee has agreed to forfeit a percentage of his
  Deferred Compensation in consideration for the Employee Release and acknowledges that such
  agreement is an integral part of this Stipulation. The Senior Employee hereby agrees that (i) the
  Deferred CompensationEarned Amounts will be treated as an Allowed Class 7 (Convenience
  Claim) under the Plan and, to the extent required, will reduce his Deferred CompensationEarned
  Amounts as required to qualify for such treatment, (ii) the Senior Employee will receive the
  treatment provided to other Allowed Class 7 (Convenience Claims), (iii) the Deferred
  CompensationEarned Amounts will be further reduced by 40% (the “Reduced Amount”), and
  (iv) the Reduced Amount will be forever waived and released. Except as set forth herein,
  nothing herein will prejudice or otherwise impact any Other Employee Claim, or prevent the
  Senior Employee from prosecuting or, pursuing, or enforcing any Other Employee Claim.

                           b.     For the avoidance of doubt, although the Employee Release can be
  nullified as set forth in Section 2,2, any such nullification will have no effect on the treatment of
  the Senior Employee’s Deferred CompensationEarned Amounts pursuant to this Section 5.5.

                 6.      Effective Date. The Parties acknowledge and agree that this Stipulation
  and the Parties’ obligations hereunder are conditioned in all respects on the approval of the Plan
  by the Bankruptcy Court and the occurrence of the Effective Date of the Plan. If, for any reason,
  the Plan is not approved by the Bankruptcy Court or the Effective Date does not occur, this
  Stipulation will be null and void and of no force and effect.

                 7.      Plan Support. The Senior Employee agrees that he will use commercially
  reasonable efforts to assist the Debtor in confirmation of the Plan and vote any Claims in favor of
  the Plan.

                 8.      Miscellaneous.

                       a.      Counterparts. This Stipulation may be signed in counterparts and
  such signatures may be delivered by facsimile or other electronic means.

                      b.      Binding Effect. This Stipulation shall inure to the benefit of, and
  be binding upon, any and all successors-in-interests, assigns, and legal representatives, of any
  Party.

                       c.     Authority. Each Party to this Stipulation and each person
  executing this document on behalf of any Party to this Stipulation warrants and represents that
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1606-3
                         1796-9Filed
                                Filed12/18/20
                                      01/22/21 Entered
                                                Entered12/18/20
                                                        01/22/2117:56:15
                                                                 16:43:17 Page
                                                                           Page622
                                                                                 of of
                                                                                    11
                                          27



  he, she, or it has the power and authority to execute, deliver and perform its obligations under
  this Stipulation.

                      d.     Entire Agreement. This Stipulation sets forth the entire agreement
  between the Parties with respect to the subject matter hereof and supersedes all prior and
  contemporaneous written and oral agreements and discussions. This Stipulation may only be
  amended by an agreement in writing signed by the Parties.

                        e.      No Waiver and Reservation of Rights. Except as otherwise
  provided herein, nothing in this Stipulation shall be, or deemed to be, a waiver of any rights,
  remedies, or privileges of any of the Parties. Except as otherwise provided herein, this
  Stipulation is without prejudice to any Party’s rights, privileges and remedies under applicable
  law, whether at law or in equity, and each Party hereby reserves all of such rights, privileges and
  remedies under applicable law.

                         f.      No Admission of Liability. The Parties acknowledge that there is a
  bona fide dispute with respect to the Causes of Action. Nothing in this Agreement will imply an
  admission of liability, fault or wrongdoing by the Senior Employee and the execution of this
  Agreement does not constitute an admission of liability, fault, or wrongdoing on the part of the
  Senior Employee.

                         g.    No Waiver If Breach. The Parties agree that no breach of any
  provision hereof can be waived except in writing. The waiver of a breach of any provision
  hereof shall not be deemed a waiver of any other breach of any provision hereof.

                         h.     Notice. Each notice and other communication hereunder will be in
  writing and will be sent by email and delivered or mailed by registered mail, receipt requested,
  and will be deemed to have been given on the date of its delivery, if delivered by email, and on
  the fifth full business day following the date of the mailing, if mailed to each of the Parties
  thereto at the following respective addresses or such other address as may be subsequently
  specified in writing by any Party and delivered to all other Parties pursuant to this Section:

         Senior Employee                                   HCMLP

         [_____]                                           Highland Capital Management, L.P.
                                                           [_____]
         [_____]
                                                           [_____]
         [_____]                                           Attention: James P. Seery, Jr.
                                                           Telephone No.: [_____]
         Email: [_____]                                    E-mail: [_____]



                        i.

   Senior Employee
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1606-3
                         1796-9Filed
                                Filed12/18/20
                                      01/22/21 Entered
                                                Entered12/18/20
                                                        01/22/2117:56:15
                                                                 16:43:17 Page
                                                                           Page723
                                                                                 of of
                                                                                    11
                                          27



   [___________]
   [___________]
   [___________]
   [___________]
   Email: [___________]

   With a copy to:

   Attorneys for Senior Employee

   [___________]
   [___________]
   [___________]
   [___________]
   Email: [___________]

   HCMLP

   Highland Capital Management, L.P
   [___________]
   [___________]
   Attention: James P. Seery, Jr.
   Telephone No.: [___________]
   Email: [___________]

   With a copy to:

   Attorneys for HCMLP

   [___________]
   [___________]
   [___________]
   [___________]
   Email: [___________]

                          j.     Advice of Counsel. Each of the Parties represents that such Party
  has: (a) been adequately represented by independent legal counsel of its own choice, throughout
  all of the negotiations that preceded the execution of this Stipulation; (b) executed this
  Stipulation upon the advice of such counsel; (c) read this Stipulation, and understands and
  assents to all the terms and conditions contained herein without any reservations; and (d) had the
  opportunity to have this Stipulation and all the terms and conditions contained herein explained
  by independent counsel, who has answered any and all questions asked of such counsel, or which
  could have been asked of such counsel, including, but not limited to, with regard to the meaning
  and effect of any of the provisions of this Agreement.

                        k.      Severability. Any provision hereof which is prohibited or
  unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such
  prohibition or unenforceability without invalidating the remaining provisions hereof, and any
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1606-3
                         1796-9Filed
                                Filed12/18/20
                                      01/22/21 Entered
                                                Entered12/18/20
                                                        01/22/2117:56:15
                                                                 16:43:17 Page
                                                                           Page824
                                                                                 of of
                                                                                    11
                                          27



  such prohibition or unenforceability in any jurisdiction shall not invalidate or render
  unenforceable such provisions in another jurisdiction.

                          l.     Governing Law;: Venue. The Parties agree that this Agreement
  will be governed by and will be construed according to the laws of the State of Texas without
  regard to conflict-of-law principles. Each of the Parties hereby submits to the jurisdiction of the
  Bankruptcy Court with respect to any disputes arising from or out of this Agreement.

                                     [Remainder of Page Blank]
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1606-3
                         1796-9Filed
                                Filed12/18/20
                                      01/22/21 Entered
                                                Entered12/18/20
                                                        01/22/2117:56:15
                                                                 16:43:17 Page
                                                                           Page925
                                                                                 of of
                                                                                    11
                                          27
Case 19-34054-sgj11 Doc 1796-9
                        1606-3 Filed 01/22/21
                                     12/18/20   Entered 01/22/21
                                                        12/18/20 16:43:17
                                                                 17:56:15   Page 26
                                                                                 10 of
                                         11
                                         27



 IT IS HEREBY AGREED.

                                       HIGHLAND CAPITAL MANAGEMENT, L.P.

                                       By:
                                       Name:
                                       Its:


                                       SENIOR EMPLOYEE

                                       By:
                                       Name:
                                       Its:




 DOCS_NY:41454.10 36027/002
Case 19-34054-sgj11 Doc 1796-9
                        1606-3 Filed 01/22/21
                                     12/18/20    Entered 01/22/21
                                                         12/18/20 16:43:17
                                                                  17:56:15   Page 27
                                                                                  11 of
                                         11
                                         27




    Document comparison by Workshare 9.5 on Friday, December 18, 2020 6:30:29
    PM
    Input:
    Document 1 ID       PowerDocs://DOCS_NY/41454/6
                        DOCS_NY-#41454-v6-Highland_-_Senior_Employee_Stip
    Description
                        ulation
    Document 2 ID       PowerDocs://DOCS_NY/41454/10
                        DOCS_NY-#41454-v10-Highland_-_Senior_Employee_Sti
    Description
                        pulation
    Rendering set       Standard

    Legend:
    Insertion
    Deletion
    Moved from
    Moved to
    Style change
    Format change
    Moved deletion
    Inserted cell
    Deleted cell
    Moved cell
    Split/Merged cell
    Padding cell

    Statistics:
                        Count
    Insertions                              71
    Deletions                               44
    Moved from                               0
    Moved to                                 0
    Style change                             0
    Format changed                           0
    Total changes                          115
